Per curiam.
Acting pursuant to State Bar Rule 4-203 (b) (4), Jay Jenkins filed with the Review Panel of the State Bar of Georgia a petition for voluntary surrender of his license to practice law. The Review Panel determined that Jenkins had entered a guilty plea in the Superior Court of Cobb County to two felony counts of theft by taking. The Review Panel found that the entry of the guilty plea was a violation of Standard 66 of Bar Rule 4-102 (d), and recommended that Jenkins’ petition to surrender his license be approved.
The recommendation is adopted. Voluntary surrender being the equivalent of disbarment, Jenkins is prohibited from practicing law.

Voluntary surrender of license accepted.


All the Justices concur.